Case: 17-10778      Document: 00514523948         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 17-10778                                FILED
                                                                              June 21, 2018
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff-Appellee

v.

CHRIS RICHARD DREW,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:08-CV-420
                             USDC No. 3:04-CR-48-1


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Chris Richard Drew, federal prisoner # 04511-112, seeks a certificate of
appealability (COA) to appeal the district court’s rejection of his motions filed
pursuant to Federal Rules of Civil Procedure 60(b)(4) and 59(e). Further, he
seeks leave to proceed in forma pauperis (IFP) on appeal.
       Inasmuch as Drew argues that the district court erred in denying relief
based on a finding that the rules of civil procedure do not apply in criminal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10778     Document: 00514523948      Page: 2   Date Filed: 06/21/2018


                                  No. 17-10778

proceedings, he is appealing from “meaningless, unauthorized” motions that
the district court lacked jurisdiction to consider. United States v. Early, 27
F.3d 140, 141-42 (5th Cir. 1994). Because an appeal on this ground lacks
arguable merit, it is DISMISSED. See 5TH CIR. R. 42.2. Accordingly, Drew’s
IFP motion is DENIED, see Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983), and a COA is DENIED as unnecessary, see 28 U.S.C. § 2253(c)(1)(B).
      To the extent Drew seeks to appeal from the district court’s ruling that
his Rule 60(b)(4) motion constituted an unauthorized successive 28 U.S.C.
§ 2255 motion, he has not made the requisite showing for a COA. See Miller-
El v. Cockrell, 537 U.S. 322, 327 (2003); see also Gonzalez v. Crosby, 545 U.S.
524, 532 (2005); 28 U.S.C. § 2244(b)(1). Accordingly, a COA is DENIED.
      Considering Drew’s argument that his motion for reconsideration was a
common-law motion for reconsideration in a criminal case results in a
conclusion that it was untimely filed. See United States v. Greenwood, 974
F.2d 1449, 1466 (5th Cir. 1992); FED. R. APP. P. 4(b)(1). Finally, even if Drew’s
motion for reconsideration had been filed in the civil proceeding addressing his
earlier § 2255 motion, it was an untimely Rule 59(e) motion to the extent it
sought reconsideration of the district court’s rejection of § 2255 relief. See FED.
R. CIV. P. 59(e). If the motion for reconsideration were construed as a timely
Rule 60(b) motion filed in the § 2255 proceeding, Drew has not shown that the
issue deserves encouragement to proceed further. See Miller-El, 537 U.S. at
327; Gonzalez, 545 U.S. at 532. As to these issues, a COA is DENIED.




                                        2